                                                                                                        E-FILED
                                                                           Wednesday, 15 May, 2019 11:34:42 AM
                                                                                  Clerk, U.S. District Court, ILCD

                         IN THE UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS

 KELLI ANDREWS,                                    )
                                                   )
                  Plaintiff,                       )
                                                   )       No. 1:18-cv-1100-SEM-TSH
            v.                                     )
                                                   )
 SANGAMON COUNTY et al.,                           )
                                                   )
                  Defendants.                      )

   PLAINTIFF’S STATEMENT REGARDING MAY 13, 2019 VIDEOCONFERENCE

       Pursuant to the Court’s May 13, 2019 Minute Entry order to file notice of her position

regarding the matters raised at the May 13 videoconference, Plaintiff, through counsel, states:

       1.        Counsel consulted with Plaintiff regarding the matters raised during the

videoconference.

       2.        After consulting with counsel, Plaintiff does not believe that recusal, or any other

remedy, is necessary regarding said matters.

       3.        Plaintiff and her counsel appreciate the Court’s and opposing counsel’s efforts to

avoid any possible appearance of bias regarding this case.


Dated: May 15, 2019                                    Respectfully submitted,

                                                          /s/ Alan Mills          .

 Stephen H. Weil – steve@weilchardon.com               Alan Mills - alan@uplcchicago.org
 Alexis G. Chardon – ali@weilchardon.com               Elizabeth Mazur - liz@uplcchicago.org
 Weil & Chardon LLC                                    Nicole Schult - Nicole@uplcchicago.org
 333 S. Wabash Ave., Suite 2700                        Uptown People’s Law Center
 Chicago, IL 60604                                     4413 North Sheridan Rd.
 312-585-7404                                          Chicago, Illinois 60640
                                                       Tel: (773) 769-1411

                                                       Attorneys for Plaintiff
                                CERTIFICATE OF SERVICE
        I hereby certify that on May 15, 2019, a true and correct copy of the foregoing was filed
electronically. Notice of this filing was sent by operation of the Court’s ECF electronic filing
system to all parties indicated on the electronic filing receipt. Parties may access this filing
through the Court’s electronic filing system.


                                                     /s/ Stephen H. Weil
